Citation Nr: 0639092	
Decision Date: 12/15/06    Archive Date: 01/04/07

DOCKET NO.  04-26 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).

2.  Entitlement to service connection for PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The veteran had active duty service from December 1966 to 
December 1968.
 
After reviewing the procedural history of this matter, the 
Board believes that the case comes before the Board of 
Veterans' Appeals (Board) on appeal from a November 1997 
rating decision by a Regional Office (RO) of the Department 
of Veterans Affairs (VA).  A notice of disagreement was 
received in December 1997, and a statement of the case was 
issued in May 1998.  It appears that the RO determined that a 
timely substantive appeal was not received in response to the 
statement of the case.  However, upon reviewing the file, the 
Board views a handwritten letter received from the veteran in 
July 1998 as sufficient to constitute a timely substantive 
appeal.  Accordingly, the Board finds that this matter is on 
appeal from the November 1997 rating decision. 

An RO hearing was held in February 1998, and a Board hearing 
at the local RO was held in September 2006.  At the hearing, 
the veteran waived RO consideration of a February 2006 
statement concerning in-service stressors.  

In a March 2004 statement, the veteran indicated that he 
wanted to reopen his claim for heart disability.  However, it 
appears that there has been no action on this claim.  Thus, 
this issue is referred to the RO for appropriate action.  

The issue of entitlement to service connection for PTSD under 
a merits analysis is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  Service connection for PTSD was denied by an October 1996 
rating decision; a notice of disagreement was not received to 
initiate an appeal from that determination.

2.  Evidence that raises a reasonable possibility of 
substantiating the claim for service connection for PTSD has 
been received since the October 1996 rating decision. 


CONCLUSIONS OF LAW

1.  The October 1996 rating decision, which denied 
entitlement to service connection for PTSD is final.  38 
U.S.C.A. § 7105(c) (West 2002).

2.  New and material evidence has been received since the 
October 1996 rating decision denying service connection for 
PTSD; and thus, the claim is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence to Reopen Claim

A claim of service connection for PTSD was denied by the RO 
in an October 1996 rating decision.  The veteran failed to 
file a notice of disagreement to initiate an appeal from that 
determination.  Under the circumstances, the Board finds that 
the October 1996 rating decision became final.  38 U.S.C.A. 
§ 7105(c).  

Applicable law provides that a claim which is the subject of 
a prior final decision may nevertheless be reopened if new 
and material evidence is presented or secured. 38 U.S.C.A. § 
5108.  New and material evidence is defined by regulation.  
See 38 C.F.R. § 3.156.  The Board notes that the provisions 
of 38 C.F.R. § 3.156(a) were amended.  See 66 Fed. Reg. 
45620- 45632 (August 29, 2001).  However, the amended version 
is only applicable to claims filed on or after August 29, 
2001.  The change in the regulation therefore does not impact 
the present case as the veteran's current claim on appeal was 
received prior to August 29, 2001.

The Board must first consider whether new and material 
evidence has been received to reopen the claim because it 
goes to the Board's jurisdiction to reach the underlying 
claim and adjudicate the claim de novo.  See Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001).  

For purposes of this appeal, new and material evidence means 
evidence not previously submitted which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a);  see also Hodge v. West, 155 F.3d 1356, 1363 
(Fed. Cir. 1998).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet.App. 510, 513 (1992).

Since the October 1996 rating decision, additional evidence 
has become part of the record, including the following:  
service personnel records; a September 1997 stressor 
statement; a February 1998 stressor statement; February 1998 
RO hearing testimony; a March 1998 VA examination report, VA 
treatment records from 1999 to 2002; an April 1994 private 
hospital report; a February 2006 stressor statement; and 
September 2006 Board hearing testimony.  Significantly, an 
October 2002 VA treatment record diagnosed the veteran with 
PTSD due to Vietnam combat.  Further, the September 1997, 
February 1998 and February 2006 stressor statements as well 
as the February 1998 and September 2006 hearing testimonies 
provide additional in-service stressor information. 

The Board finds that the additional evidence submitted since 
the October 1996 rating decision is new and material.  This 
evidence bears directly and substantially upon the claim for 
service connection; is neither cumulative nor redundant; and, 
by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  Accordingly, 
the claim of entitlement to service connection for PTSD is 
reopened.  38 U.S.C.A. § 5108.

The matter of compliance with the Veterans Claims Assistance 
Act of 2000 (VCAA) and implementing regulations will be 
addressed by the Board in a future decision (if necessary) on 
the merits of the veteran's claim.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  


ORDER

The claim for entitlement to service connection for PTSD is 
reopened.  The appeal is granted to that extent, subject to 
the directions set forth in the remand section of this 
decision.


REMAND

The veteran is claiming entitlement to service connection for 
PTSD.  The veteran's service personnel records show that he 
was stationed in Vietnam from May 1967 to April 1968.  
According to these records, he was a member of the 574th 
Supply and Service Company.  The veteran has also indicated 
that he was a member of the 512th Quartermaster, but this 
assertion is not substantiated by the veteran's personnel 
records.  Nevertheless, based on review of the record, the 
Board finds that there are three possible in-service stressor 
events that the RO should attempt to verify.  First, the 
veteran claims that during the period of December 1967 to 
January 1968, his company was on a resupply mission near Neui 
Ba Den Mountain from his base camp at Long Binh, when a 
tanker that was part of the convoy was destroyed and the 
driver, "Servicemen R", from the 556th Supply and Service 
Company, who was a friend of the veteran's, was killed.  The 
RO is referred to the September 2006 hearing testimony for 
the servicemen's name.  Second, during the period of January 
1968 to February 1968, the veteran asserts that he witnessed 
the bombing of a Vietnam village named Ben Hoa near Long 
Binh.  Lastly, in January 1968 to February 1969, the veteran 
also claims that he was on bunker guard duty when he 
witnessed the 1st infantry division attack on Hill 23 in Long 
Binh during which he heard gunfire and saw Vietcong killed.  
The Board finds that the stressors described above are of 
sufficient detail in terms of dates and locations to allow 
for attempts at verification.  

Further, the veteran has indicated that he has received 
continuing treatment for his PTSD at the VA Medical Center 
(VAMC) in Dublin, Georgia.  However, the most recent VA 
treatment record from VAMC in Dublin is dated October 2002.  
Appropriate action should be taken to obtain copies of all VA 
treatment records from October 2002 to the present from the 
VAMC in Dublin.   

Lastly, the Board also notes that during the pendency of this 
appeal, on March 3, 2006, the United States Court of Appeals 
for Veterans Claims (Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet.App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the appellant was 
provided with notice of what type of information and evidence 
was needed to substantiate his claim for service connection, 
but he was not provided with notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the disability on appeal.  Since the Board is remanding 
this case on another matter, it is reasonable for the RO to 
give additional VCAA notice to comply with Dingess/Hartman.  

Accordingly, the case is hereby REMANDED for the following 
actions:

1.	The RO should send the veteran a 
corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. 
§ 3.159(b), that includes an explanation 
as to the information or evidence needed 
to establish a disability rating and 
effective date for the claims on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet.App. 
473 (2006).  

2.  The RO should take appropriate action 
to obtain copies of all VA treatment 
records from October 2002 to the present 
from the VAMC in Dublin, Georgia.

3.  The RO should request U.S. Army and 
Joint Services Records Research Center to 
attempt to verify the following events:  

     a.  whether a tanker was destroyed 
and "Servicemen R" killed while the 
574th Supply and Service Company and the 
556th Supply and Service Company were on 
a resupply mission near Neui Ba Den 
Mountain from Long Binh during the period 
of December 1967 to January 1968.  

     b.  whether a Vietnam village named 
Ben Hoa near Long Binh was bombed during 
the period of January 1968 to February 
1968, and whether the veteran's company 
was stationed near this location during 
this time.

     c.  whether the 1st infantry 
division attack on Hill 23 in Long Binh 
occurred during January 1968 to February 
1968, and whether the veteran's company 
was stationed near this attack during 
this time.    

4.  If, and only if, the RO determines 
that a claimed stressor has been 
verified, the veteran should be afforded 
a VA PTSD examination.  The claims file 
must be made available to the examiner 
for review and the examiner should be 
expressly informed of the particular 
stressor(s) that has been verified.  
After reviewing the claims file and 
examining the veteran, the examiner 
should then clearly indicate whether or 
not the veteran suffers from PTSD and, if 
so, whether it is related to any verified 
stressor.

5.  Thereafter, the RO should review the 
expanded record and determine whether 
service connection for PTSD is warranted 
under a merits analysis.  If the benefit 
sought on appeal is not granted, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case and afforded the appropriate 
opportunity to respond thereto.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if otherwise in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 



of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


